Citation Nr: 0534222	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  00-03 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White 
(WPW) syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to November 
1998.  

This matter originally came before the of Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office (RO) in Wichita, Kansas, which denied service 
connection for WPW syndrome.  

The Board remanded the case to the RO in March 2001 and again 
in July 2003 for additional development.  That development 
has been completed and the case is once again before the 
Board for review.  

The Board notes that the April 1999 rating decision on appeal 
also denied service connection for a right ankle disability, 
a bilateral knee disability, a left elbow disability, a 
bilateral hip disability, and a low back disability.  
However, these claims were denied by the Board in March 2001 
and July 2003.  Therefore, they are no longer on appeal. 


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  WPW syndrome was present prior to service.

3.  WPW syndrome is a congenital defect and no competent 
medical evidence establishes that the veteran has a 
superimposed heart disorder that was manifested in service.



CONCLUSION OF LAW

WPW syndrome was not incurred in or aggravated by active 
service nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R.            
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for WPW syndrome.  
In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate her claim by means of a rating decision dated 
in April 1999; a statement of the case (SOC) issued in 
October 1999; Supplemental Statements of the Case (SSOC) 
issued in February 2000, January 2003, and May 2005; as well 
as a letter by the RO dated in March 2002 and letters by the 
Appeals Management Center (AMC) dated in August 2003, July 
2004, and December 2004.  As a whole, these documents satisfy 
the notice requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to her claim.  In addition, the 
letters by the RO and the AMC provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  VA informed the veteran of the evidence it 
already possessed, described the evidence needed to establish 
the veteran's claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of her claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the VCAA notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

The Board also finds that the RO fulfilled its duty to obtain 
all relevant evidence with respect to the issue on appeal.  
The Board notes that the AMC's letters of July 2004 and 
December 2004 requested that the veteran provide information 
concerning treatment at private medical facilities so that 
those records could be obtained.  However, the veteran failed 
to reply to both letters.  VA also attempted to obtain 
medical records from Wilford Hall Medical Center, Lackland 
Air Force Base.  However, that facility replied that they had 
no such records on file.  Lastly, the Board notes that a VA 
examiner reviewed the claim file and examined the veteran 
before offering an opinion concerning whether the veteran had 
WPW syndrome that was caused or aggravated by her period of 
active duty service.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Merits of the Claim

The veteran is seeking service connection for a WPW syndrome.  
She claims that this condition had its onset while on active 
duty.  For the reasons that follow, the Board disagrees and 
finds that the preponderance of the evidence is against the 
veteran's claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  Service connection also may be granted for a 
chronic disease, such as heart disease, if the disease if 
manifested to a compensable degree (10 percent) within one 
year following service.  This presumption can be rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2005).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of inservice aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. 
VAOPGCPREC 03-2003 (July 16, 2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82- 90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel 
opinion 01-85 (March 5, 1985).  

The VA General Counsel, in a precedent opinion, indicated 
that there is a distinction under the law between a 
congenital or developmental "disease" and a congenital 
"defect" for service connection purposes in that congenital 
diseases may be recognized as service connected if the 
evidence as a whole shows aggravation in service within the 
meaning of VA regulations.  A congenital or developmental 
"defect," on the other hand, because of 38 C.F.R. § 3.303(c), 
is not service connectable in its own right though service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect during 
service.  VAOPGCPREC 82-90.

In this case, the presumption of soundness applies because a 
clinical evaluation during the veteran's enlistment 
examination in February 1993 revealed that her heart was 
normal.  The examiner noted that the veteran fainted in 1989 
which was thought to be consistent with symptoms of WPW 
syndrome.  The veteran was apparently treated at Lackland Air 
Force Base at that time while her husband was on active duty.  
However, the examiner also noted that a cardiology evaluation 
after that incident failed to reveal any cardiac pathology.  
It thus appears that WPW syndrome was rule out at her 
enlistment examination.  The Board must therefore presume 
that the veteran was in sound condition at the time she 
entered service in May 1993.  

For the reasons set forth below, however, the Board finds 
that the presumption of soundness has been rebutted as clear 
and unmistakable evidence shows that WPW syndrome is a 
congential defect that existed prior to service and that the 
disease was not aggravated by service.  There is also no 
evidence of any additional disability due to a disease or 
injury superimposed upon the veteran's WPW syndrome during 
service.  Indeed, the evidence shows that this defect has 
fully resolved with no residual disability shown.

Evidence prior to service shows that a cardiac evaluation 
performed in October 1992 revealed no significant findings.  
It was noted that the veteran had a history of fainting and 
that there was a question of WPW.  However, an EKG and 
further cardiac evaluation did not confirm the diagnosis. 

The veteran underwent another cardiac evaluation in February 
1993, several weeks prior to her enlistment examination, to 
determine whether she had WPW syndrome.  It was noted that 
the veteran fainted in 1988 at a time when she was under a 
lot of stress.  It was noted that a cardiac evaluation during 
the prior year failed to reveal any cardiac abnormalities.  A 
Holter test done in January 1993 was within normal limits.  
It was noted that the veteran had another brief syncopal 
episode while in Germany during a period of unusual stress.  
An electrocardiogram (ECG) revealed no significant findings.  
The diagnostic impression included (1) past history of 
syncope - vasovagal versus secondary to hyperventilation; and 
(2) normal ECG.  It was also noted that past syncopal 
episodes did not appear to be cardiac in origin and that 
available ECG's did not show WPW.  

The veteran's service medical records show that she was seen 
in May 1998 for a one week history of episodes involving 
paroxysmal palpitations and chest pain that would 
spontaneously resolve after approximately 30 seconds.  
However, no findings were shown on cardiac evaluation.  An 
ECG revealed sinus bradycardia.  Another report dated in May 
1998 lists a diagnostic assessment of tachycardia.  

The veteran was seen again in June 1998 for complaints of 
heart palpitations, shortness of breath, and lightheadedness.  
A Bruce protocol was administered but not completed because 
of fatigue and knee discomfort.  In any event, the veteran 
denied shortness of breath, lightheadedness, and chest pain.  
However, a rate dependent right bundle branch block and WPW 
were noted which subsequently resolved.  No ischemic changes 
were noted, and her blood pressure and heart rate response 
were normal.  It was noted that the veteran had good exercise 
tolerance. 

In July 1998, the veteran was seen at the Tuscon Heart Group 
after reporting episodes lasting one to two minutes of a 
rapid heart beat associated with transient lightheadedness 
without syncope.  It was noted that she had a remote syncopal 
event several years prior but that no abnormalities were 
found.  On physical examination, her blood pressure was 
100/60, S1 and S1 were normal, and there was no significant 
rub, gallop, click, or murmur.  The diagnostic impression was 
WPW syndrome with symptomatic episodes of probable SVT 
(supraventricular tachycardia).  

The veteran was placed on physical profile from July 1998 to 
September 1998 because of WPW syndrome.  An August 1998 entry 
notes the veteran's history of dizziness and fainting spells 
because of heart problems.  The veteran also reported 
shortness of breath, heart palpitations, and pains and 
pressure in her chest.  A cardiac evaluation revealed that a 
soft systolic murmur was present.  The diagnosis was WPW 
syndrome.  

The veteran underwent a catheter ablation procedure in 
September 1998 at the Tuscon Heart Group with good results.  
An exercise test performed in October 1998 was normal.  

In December 1998, the veteran filed a claim of entitlement to 
service connection for a heart condition.  In connection with 
her claim, the veteran underwent a VA compensation 
examination in January 1999.  A report from that examination 
notes that the veteran's WPW attacks were seldom.  It was 
also noted that the attacks lasted only two or three beats 
before flattening out to a normal heart rhythm and rate.  The 
veteran reported only occasional tightness in her chest.  She 
denied any angina or chest pain.  She also reported episodes 
of breathlessness in the past with none for quite some time.  
Chest X-rays showed that heart size was normal and that her 
lungs were clear.  An electrocardiogram revealed normal sinus 
rhythm with a sitting rate of 55.  On auscultation, there was 
a soft ejection murmur with no rub and no holosystolic murmur 
auscultated.  Her peripheral pulses were good at 2/4.  The 
examiner noted that the veteran did not have any evidence on 
electrocardiogram of WPW syndrome, although she had 
documentation indicating that she did.  The diagnosis was 
"status post catheter obliteration of WPW syndrome with 
supraventricular tachycardia, stable and satisfactory with 
normal exercise study done."  

In an April 1999 letter, V.M., M.D., stated that he had 
treated the veteran who had been diagnosed with WPW syndrome 
that required a radioablation cardiac surgery to correct.  
However, Dr. V.M. did not offer an opinion concerning the 
veteran's WPW syndrome following that procedure.  

The veteran testified at a personal hearing held in January 
2000.  The veteran and her representative argued that WPW 
syndrome was not diagnosed before service; in fact, it was 
rule out.  The veteran testified that the problem began in 
July 1998 when she began experiencing a rapid heart beat, 
dizziness, and passing out.  She indicated, therefore, that 
her WPW syndrome had its onset while on active duty.  

Medical records from the Galichia Medical Group dated in 2002 
show no evidence of WPW syndrome.  For instance, a March 2002 
echocardiography report revealed only trace tricuspid 
insufficiency.  A Holter monitor performed in April 2002 also 
revealed no specific cardiovascular symptoms.  

Pursuant to the Board's March 2001 remand, the veteran was 
scheduled to undergo a VA examination in December 2002 to 
determine whether her WPW syndrome existed prior to service, 
and if so, whether it was aggravated in service.  A report 
from that examination notes that the veteran was seen by Dr. 
J.G. in March 2002, at which time a treadmill test, an EKG, a 
cardiac Doppler study, and diagnostic lab work were all 
normal.  In May 2002, after the veteran continued to have 
subjective complaints, Dr. J.G recommended follow-up for 
further electrophysiologic studies.  When the veteran was 
informed that there was no clinical evidence of a recurrence 
of her WPW syndrome, she became angry and left because she 
"didn't like what she was being told."  The VA examiner 
felt that he could not address the questions posed by the 
Board's remand, as he could find no evidence of any current 
arrhythmia and because the veteran refused to cooperate with 
further evaluation.  

As a result, the Board remanded the case again in July 2003 
to give the veteran one more opportunity to cooperate with a 
VA examination.  In April 2004, a VA examiner reviewed the 
claims file and examined the veteran.  The veteran reported 
that her symptoms included occasional sharp left chest pain, 
a two month history of occasional vertigo, and a three month 
history of fatigue.  A physical examination revealed that her 
heart was regular in rate and rhythm.  S1 and S2 were normal.  
There were no murmurs, gallops, or rubs.  Her blood pressure 
was 118/94 and her heart rate was 80.  There also no evidence 
of congestive heart failure, rales, edema, or liver 
enlargements.  Under the diagnosis section, the examiner 
referred to a cardiology addendum.

In a May 2004 addendum report, a VA cardiologist noted that 
"WPW is a concealed pathway that is not acquired in nature, 
it is congenital; there is no literature to prove the 
condition is acquired and is considered congenital.  It is 
possible that it may not be diagnosed until later in life as 
it usually doesn't cause symptoms.  Ablation of the pathway 
is considerate curative."  The cardiologist also opined that 
"the veteran's WPW syndrome, a condition that existed from 
birth, became evident in early adulthood as is typically the 
time symptoms first present.  This was not considered an 
increase in severity or an abnormal progression, but rather a 
normal presentation of the syndrome at one of three expected 
ages: the first year of life, in the teens and 20's, or in 
middle ages (45 - 60 years)."  Lastly, the cardiologist 
concluded that the veteran has no current evidence of WPW 
syndrome or of residuals from ablation of the congenital 
accessory pathway.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for WPW syndrome.  A VA 
cardiologist has indicated that WPW syndrome is a congential 
defect.  Therefore, service connection may only be granted 
for additional disability due to a disease or injury 
superimposed upon this defect during service.  VAOPGCPREC 82-
90.  However, no such evidence has been submitted.  

The Board notes that the veteran was seen on several 
occasions in service for episodes involving dizziness, 
shortness of breath, heart palpitations, and chest pain.  She 
was first diagnosed with WPW syndrome in July 1998 and was 
placed on physical profile from July 1998 to September 1998 
before being separated from active duty in November 1998.  In 
the May 2004 VA examination report, however, a VA 
cardiologist reviewed the claims file and opined that "the 
veteran's WPW syndrome in service was not considered an 
increased in severity or an abnormal progression, but rather 
a normal presentation of the syndrome at one of three 
expected ages. . . ."  It thus appears that service records 
show no additional disability superimposed upon the veteran's 
WPW syndrome in service.

Indeed, the evidence shows that this condition fully resolved 
following a catheter ablation procedure in September 1998 and 
that no current disability exists.  For instance, the January 
1999 VA examination report notes that the veteran does not 
have any evidence on electrocardiogram of WPW syndrome.  
Medical records from Galichia Medical Group dated in 2002 
also show no evidence of cardiac pathology.  The December 
2002 VA examination report also notes that the veteran became 
upset and left before the examination was finished after she 
was told that there was no clinical evidence of recurrence of 
her WPW syndrome.  Lastly, the May 2004 VA cardiology report 
notes that the veteran has no current evidence of WPW 
syndrome or of residuals from ablation of congenital 
accessory pathway.  In short, no superimposed disease has 
been identified by a medical professional. 

In Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997), the Court held that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability.  
Since there is no evidence that the veteran currently has a 
heart disorder, to include WPW syndrome, the claim must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).  The Board 
emphasizes that the veteran's lay statements that she 
currently has WPW syndrome as a result of service are 
insufficient to prove her claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions). 

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for WPW syndrome.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is 
denied.




ORDER


Service connection for Wolff-Parkinson-White syndrome is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


